DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based on interview dated 3/18/2021 with applicant’s representative explaining that the friction modifier amounts of from 0.025 to 0.04% is present in the inventive examples, the inventive examples and claims are commensurate in scope.  Applicant’s representative also pointed out that the friction coefficient of the claims excludes those of phosphonate diesters such as those of comparative example C of the declaration dated 09/28/2020, thus making the claims only encompassing inventive examples K, L and P and other limitations within the SKC separability and friction coefficient as claimed. Therefore, all claims are allowed.

Allowable Subject Matter
Claims 1, 2, 4 – 6, 8 – 14, 30 are allowed.
The following is an examiner’s statement of reasons for allowance: Aoki et al. (EP 0711822) in view of Devlin et al. (US 2014/0051616) teaches slideway lubricants comprising dioctyl phosphate and optional additives such as phosphonate friction modifier of the claims and thus were only relied upon for making rejections based on obviousness.  Applicants have successfully demonstrated that the combination of the claimed ingredients when used in the claimed amounts provides unexpectedly superior SKC Separability and Friction coefficient over the prior art.  Therefore, the claims are allowable over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771